


Exhibit 10.91

 

BORROWER NAME AND ADDRESS

LENDER NAME AND ADDRESS

LOAN DESCRIPTION

 

 

 

R. B. A. Inc,

Investors Community Bank

 

 

 

 

 

 

300 S. 16th St

P.O. Box 700

Number

47066102      mas

 

 

 

 

Manitowoc, WI 54220

Manitowoc, WI 54221-0700

Amount

$ 1,732,000.00

 

 

 

 

 

 

Date

04-07-2008

 

o Refer to the attached Signature Addendum, incorporated herein, for additional
Borrowers and their signatures

 

COMMERCIAL DEBT MODIFICATION AGREEMENT

 

DATE AND PARTIES. The date of this Debt Modification Agreement (Modification) is
03-13-2009

 

DEFINITIONS. As used in this Modification, the terms have the following
meanings:

 

Pronouns. The pronouns “I” “me,” and “my” refer to each Borrower signing this
Modification, individually and together with their beirs, executors,
adminisitrators, successors, and assigns “You” and “your” refer to the Lender,
with its participants or syndicators, successors and assigns, or any person or
entity that acquires an interest in this Modification or Prior Obligation.

 

Prior Obligation. “Prior Obligation” refers to my previous agreement governing
my promise to pay you money. including any loan agreement, note, or document
that evidences my indebtedness, and any extensions, renewals, modifications and
substitutions.

 

BACKGROUND. You and I have entered into a Prior Obligation witch is evidenced by
Commercial Promissory  Note and

Commercial Loan Agreement dated 04-07-2008 x in the original principal amount
of / o with a maximum possible principal amount of $ 1,732,000.00. o payable on
demand. / o payable on demand but if no demand is made, by the maturity date of
                   / x with a maturity date of 04-05-2009

 

As of the date of this Modification, the x amount remaining due is / o current
amount outstanding on the Prior Obligation is $ 1,700,000.00  principal
(Principal) plus $ 850.73 accrued interest, for a total of $ 1,700,850 73.

 

MODIFICATION, For value received, you and I agree to modify the Prior Obligation
as follows.

 

x INTEREST RATE MODIFICATION.

 

x INTEREST RATE.

 

The interest rate shall change from a variable rate of the previous months 30
day Libor +1.75% to a variable rate of the Wall Street Journal prime index
+0.00% with a floor rate of 5.00% effective 3/13/2009 and shall remain in effect
until maturity.

 

Maximum Interest Amount. Any amount assessed or collected as interest will be
limited to the maximum lawful amount of interest allowed by state or federal law
Amounts collected in excess of the maximum lawful amount will be applied first
to the unpaid principal balance. Any remainder will be refunded to me.

 

o Post-Maturity/Default Interest Rate.

 

o Compounding. This Modification provides for the compounding of interest.

 

o PAYMENT MODIFICATION.

 

 

o DRAW PERIOD MODIFICATION.

 

 

o FEES AND CHARGES MODIFICATION.

 

 

ADDITIONAL TERMS.

 

The maturity date shall change from 4/5/2009 to 3/13/2010

 

The Agreement Governing Extensions of Credit dated 4/7/2008 shall be replaced
with the Agreement Governing Extensions of Credit dated 3/13/2009.

 

The following conditions shall be added to the note: Investors Community Bank is
hereby authorized to file financing statements without the borrower(s) signature
as necessary to perfect Investors Community Bank’s interest in collateral
allowed for by this note, any security agreements connected to this note and UCC
Article 9 as amended.

 

CONTINUATION OF TERMS. Except as specifically amended in this Modification, all
terms of the Prior Obligation remain in effect.

 

INTERPRETATION. Whenever used, the singular Includes the plural and the plural
includes the singular The section headings are for convenience only and are not
to be used to interpret or define the terms of this Modification.

 

VT only o NOTICE TO BORROWER: THIS IS A DEMAND NOTE AND SO MAY BE COLLECTED BY
THE LENDER AT ANY TIME. A NEW NOTE MUTUALLY AGREED UPON AND SUBSEQUENTLY ISSUED
MAY CARRY A HIGHER OR LOWER RATE OF INTEREST.

 

x      ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH
DEBT ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED
THAT IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU
(BORROWER/DEBTOR) AND US (LENDER/SECURED PARTY) FROM MISUNDERSTANDING OR
DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED IN
THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT
BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING TO MODIFY IT. BY SIGNING
THIS MODIFICATION, THE PARTIES AFFIRM THAT NO UNWRITTEN ORAL AGREEMENT EXISTS
BETWEEN THEM.

 

SIGNATURES. By signing under seal, Borrower agrees to the term contained in this
Note. Borrower also acknowledges receipt of a copy of that Note

BORROWER:

 

R. B. A. Inc.

 

 

Entity Name

 

 

 

 

 

/s/ Jeffrey G. Jandrey

 

3-13-09

(Seal)

 

 

 

(Seal)

Signature Jeffrey G. Jandrey, Treasurer and Controller

Date

 

Signature

 

Date

 

 

 

 

 

 

 

 

 

 

(Seal)

 

 

 

(Seal)

Signature

Date

 

Signature

 

Date

 

 

 

 

 

 

 

LENDER:

 

 

 

 

 

 

 

 

 

 

 

Investors Community Bank

 

 

 

 

 

Entity Name

 

 

 

 

 

 

 

 

 

 

 

/s/ Robert R. Boerger

 

3/13/09

(Seal)

 

 

 

(Seal)

Signature Robert R. Boerger, Senior Commercial Lender

Date

 

Signature

 

Date

 

COMMERCIAL DEBT MODIFICATION AGREEMENT

 

NOT TO BE USED FOR LOANS SUBJECT TO CONSUMER LENDING LAWS

 

[g45252kui001.jpg] © 1998, 2001 Bankers Systems, Inc., St. Cloud, MN Form
COMM-DMOD 7/1/2004

 

1

--------------------------------------------------------------------------------
